MURPHY, Justice.
Appellant appeals from a jury conviction for the misdemeanor offense of solicitation of prostitution on August 5, 1979. At issue is whether the trial court erred in overruling a pre-trial motion to quash the information. We affirm the judgment of the trial court.
Appellant’s ground of error asserts that the trial court erroneously overruled her pre-trial motion to quash the information because the information was overbroad, lacked particulars of the offense for which she had been charged and rendered appellant unable to prepare a defense. Prior to trial, appellant orally moved the court to quash the information, but submitted no written motion. Article 27.10 of the Code of Criminal Procedure requires all motions to set aside an indictment or information to be in writing. Tex.Code Crim.Pro.Ann. art. 27.10 (Vernon 1975). An oral motion does not preserve error for review. Faulks v. State, 528 S.W.2d 607, 609 (Tex.Cr.App.1975). We, therefore, affirm the judgment.